DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-13, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the recitation,  “wherein traveling enable areas of the vehicle under the first traveling control and the third traveling control are determined in advance,” renders it indefinite since it is not clear how come,  traveling enable areas of third traveling control ( stopping the vehicle) is determined in advance. Because the third traveling control is function of situation (hardware error, driver asleep  etc.).

Appropriate clarification is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7, 10-13 are   rejected under 35 U.S.C. 103 as being unpatentable over Camhi et al. (USP 2020/0017124) in view of YOU  et al.  (USP 2015/0142244).  
As per Claim 1. Camhi et al. (Camhi) teaches, a traveling control apparatus (ADAS 125 on board the vehicle, [0021]) comprising: a control unit  (ADAS 125 and vehicle control unit 210, ECUS 205,[0021] Figs. 1-2) configured to control traveling of  (via autonomous control)  and second traveling control that needs monitoring by the driver (via manual control),[0021-0026]); and a recognition unit configured to recognize a state of the driver (via cameras of  compartment sensor 140, [0037-0038]); the control unit performs switching from the first traveling control to the second traveling control, ([0021-0026]), or executes third traveling control of making a safety margin larger than in the first traveling control without switching from the first traveling control to the second traveling control, (Camhi : handover –critical threshold , [0081-0083]). 
However, Camhi does not explicitly teach, wherein in a case in which traveling of the vehicle by the first traveling control is impossible, in accordance with a result of recognition by the recognition unit.
 	In a  related field of art , YOU et al. ( YOU)  teaches, apparatus and method for managing failure in autonomous navigation system, wherein in a case in which traveling of the vehicle by the first traveling control is impossible (via hardware failure), in accordance with a result of recognition by the recognition unit (via “collecting, by a controller, failure information in an autonomous navigation system installed within a vehicle” [0010]); “when a failure occurs in the autonomous navigation system, when the driver maintains a forward gaze (e.g., maintains a gaze in the driving direction of the vehicle), the controller 40 may be configured to switch the control from the Autonomous navigation vehicle to the driver, and in response to determining a drowsy condition or a gaze in another direction other than the forward direction, the controller 40 may be configured to determine the type of the failure information, to deliver a control signal to the autonomous navigation system to stop the autonomous navigation vehicle when a hardware failure is determined, and may be configured to transmit a signal that instructs software reboot to the autonomous navigation system in response to determining a software failure”,[0010], [0027], [0025],[0029-0030], also see [0019-0027], Figs.1-2)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Camhi and YOU  before him at the time filing, to modify the systems of Camhi, to include the  autonomous navigation system  failure management teachings (systems , control units monitoring units etc..) of  YOU  and configure with the system of Camhi   in order to, upon detecting a hardware failure, (i.e., autonomous navigation not possible),  and upon finding driver being in drowsy state, not being able to take over control of vehicle operation, rather switching from autonomous mode to driver mode,  outputting control signal having instruction to stop the vehicle.  Motivation to combine the two teachings is, to stop vehicle upon detecting system error and driver being in a state of not taking control (i.e., drowsy state),  (i.e., an added safety feature to enhance safety of the driver and other vehicles in the road).

As per Claim 2, Camhi  as modified by YOU teaches the limitation of Claim 1. However, Camhi  in view of YOU teaches, wherein in a case in which the recognition unit  (Camhi : via Camera in compartment sensor 140) recognizes a non-awakening Camhi : ( [0081-0083]).  Also, see YOU : [0027],[0025],[0029-0030], also see [0019-0027], Figs.1-2)).

As per Claim 3, Camhi  as modified by YOU teaches the limitation of Claim 2. However, Camhi  in view of YOU teaches, wherein the non-awakening state includes an asleep state of the driver. (YOU : [0010], [0025], [0027], [0029-0030], Figs.1-2)).

As per Claim 4, Camhi  as modified by YOU teaches the limitation of Claim 2. However, Camhi  in view of YOU teaches, the apparatus  further comprising an acceptance unit configured to accept a designation concerning whether to permit execution of the third traveling control. (Camhi : ( [0081-0083]).  

As per Claim 5, Camhi  as modified by YOU teaches the limitation of Claim 4. However, Camhi  in view of YOU teaches, wherein in a case in which traveling of the vehicle by the first traveling control is impossible ( YOU : via  detecting Hardware failure), and the recognition unit recognizes that the driver is in an awakening state in which the driver can perform driving, the control unit performs switching from the first traveling control to the second traveling control (YOU : via “collecting, by a controller, failure information in an autonomous navigation system installed within a vehicle; monitoring, by the controller, a driver's condition; switching, by the controller, control from an autonomous navigation vehicle to the driver when the driver maintains a forward gaze”[0010]); “when a failure occurs in the autonomous navigation system, when the driver maintains a forward gaze (e.g., maintains a gaze in the driving direction of the vehicle), the controller 40 may be configured to switch the control from the autonomous navigation vehicle to the driver”[0027]), or executes the third traveling control in accordance with the designation accepted by the acceptance unit. ( You : via “determining, by the controller, a type of the failure information when the driver drives while drowsy or gazes in another direction other than the forward direction; delivering, by the controller, a control signal to the autonomous navigation system to stop the autonomous navigation vehicle when the failure information indicates hardware failure of the autonomous navigation system as a result of the determining”, [0010].( YOU :  [0010],[0027],[0025],[0029-0030], also see [0019-0027], Figs.1-2)).

As per Claim 6, Camhi  as modified by YOU teaches the limitation of Claim 4. However, Camhi  in view of YOU teaches, wherein if the acceptance unit - 28 -H1182094US01/P219-0596US accepts a designation to permit execution of the third traveling control in a case in which traveling of the vehicle by the first traveling control is impossible, and the recognition unit recognizes the non-awakening state of the driver, the control unit executes the third traveling control. (Camhi : ( [0081-0083]).  And (YOU: via  stopping the  vehicle:  [0010],[0027], [0025],[0029-0030], also see [0019-0027], Figs.1-2)).

As per Claim 7, Camhi  as modified by YOU teaches the limitation of Claim 6. However, Camhi  in view of YOU teaches, wherein if the acceptance unit accepts a designation not to permit execution of the third traveling control in the case in which traveling of the vehicle by the first traveling control is impossible, and the recognition (Camhi : ([0081-0083]).   And YOU: via  stopping the  vehicle :  [0010], [0027], [0025],[0028-0030],[0032], also see [0019-0027], Figs.1-2)).

As per Claim 10, Camhi  as modified by YOU teaches the limitation of Claim 1. However, Camhi  in view of YOU does not explicitly teach, wherein traveling enable areas of the vehicle under the first traveling control and the third traveling control are determined in advance, and the case in which traveling of the vehicle by the first - 29 -H1182094US01/P219-0596US traveling control is impossible is a case in which it is judged that the vehicle leaves the traveling enable area.  
As best understood,  Camhi teaches, wherein traveling enable areas of the vehicle under the first traveling control and the third traveling control are determined in advance (Camhi : [0081-0083]) and the case in which traveling of the vehicle by the first - 29 -H1182094US01/P219-0596US traveling control is impossible is a case in which it is judged that the vehicle leaves the traveling enable area.  (YOU : due to  a hardware failure of the autonomous navigation system,[0010], [0025], [0027], [0028-0030]).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Camhi in view of You has such teachings.  
As per Claim 11, Camhi  as modified by YOU teaches the limitation of Claim 1. However, Camhi  in view of YOU teaches, wherein when executing the third traveling control ( (Camhi : handover –critical threshold , [0081-0082]), the control unit increases a safety margin by the first traveling control based on at least one of a speed of the vehicle and a distance between vehicles.  (Camhi : via target speed of the vehicle and detecting obstacle using object recognition technique, [0083], also see [0018-0082]).

Claim 12 is being rejected using the same rationale as claim 1.
Claim 13 is being rejected using the same rationale as claim 1.

7.	Claims 8-9 are   rejected under 35 U.S.C. 103 as being unpatentable over Camhi et al. (USP 2020/0017124) in view of YOU  et al.  (USP 2015/0142244) in view of Lee (USP 9,682,711).
As per Claim 8, Camhi  as modified by YOU teaches the limitation of Claim 6. However, Camhi  in view of YOU teaches, the apparatus  further comprising: if the acceptance unit accepts a designation not to permit execution of the third traveling control  (Camhi : handover –critical threshold , [0081-0082]) in the case in which traveling of the vehicle by the first traveling control is impossible ( YOU: a hardware failure [0010], [0027], [0025]),  the recognition unit recognizes the non-awakening state of the driver; (Camhi : via cameras of  compartment sensor 140, [0037-0038]).
However, Camhi in view of YOU does not explicitly teach, a warning unit configured to issue a warning to the driver in the non- awakening state and a second recognition unit configured to recognize the state of the driver after the warning is issued by the warning unit, wherein in a case in which the second recognition unit recognizes the non-awakening state of the driver, the control unit executes the third traveling control.  
 Lee : via  warning unit 40 , ( Fig.1) “performing a first drowsiness warning process (S630) including one or more of playing music or generating a warning sound (S621) through a speaker, displaying a warning (S622) through an AVN or a HUD, and notifying of vibration (S623) through vibration of a steering wheel or a seat”, col.5, lines 15-25, also see  col.1, lines 52-65);  and a second recognition unit  ( via determining a driver status utilizing an ECG and EEG , col.6, lines 58-64) configured to recognize the state of the driver after the warning is issued by the warning unit, wherein in a case in which the second recognition unit recognizes the non-awakening state of the driver, the control unit executes the third traveling control ( via stopping the vehicle).  ( via col.16, line 50-col. 17, line 6; also col.16, lines 15-49, col.2, line 65-col. 3, line 10; col.4,line 39- col.5, line 35,  col.6, lines 58-64, at least  Figs. 7-8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Camhi and YOU and Lee   before him at the time filing, to modify the systems of Camhi, to include the  driver status detection teachings ( systems , control units etc.) of  Lee  and configure with the system of Camhi   in order to, upon detecting     a first   drowsy state of driver, issuing warning by  playing music or generating a warning sound  through a speaker, displaying a warning   through an AVN or a HUD, and notifying of vibration  seat through vibration of a steering wheel or a seat. And upon detecting a second drowsy state of driver , stopping the vehicle. Motivation to combine the two teachings is, to stop vehicle upon detecting  drowsy state of driver and despite 

As per Claim 9, Camhi  as modified by YOU teaches the limitation of Claim 8. However, Camhi  in view of YOU teaches, wherein in a case in which the second recognition unit recognizes that the driver is in an awakening state in which the driver can perform driving, the control unit performs switching from the first traveling control to the second traveling control. (YOU : collecting, by a controller, failure information in an autonomous navigation system installed within a vehicle; monitoring, by the controller, a driver's condition; switching, by the controller, control from an  autonomous navigation vehicle to the driver when the driver maintains a forward gaze, [0010], “when a failure occurs in the autonomous navigation system, when the driver maintains a forward gaze (e.g., maintains a gaze in the driving direction of the vehicle), the controller 40 may be configured to switch the control from the autonomous navigation vehicle to the driver,”[0027]) also see Lee : col.5, lines 30-35), col.17, line 15-20);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663